WARD, Circuit Judge.
This is a motion to remand. The plaintiff alleges that the defendants, by fraudulent representations, induced him to buy stock for the price of $2,000 on July 10, 1901. He brings *318this action to recover his damages, and measures them by the amount paid, with‘interest from the date of payment. In this way he makes his claim $2,000, Without interest or costs, á sum not sufficient to give this court jurisdiction. ■
The defendants contend that the claim is really for a sum exceeding $2,000, and that the plaintiff cannot defeat the court’s jurisdiction by measuring his damages in this way; the amount claimed as interest not being accessory to but a part of the claim itself. Brown v. Webster, 156 U. S. 328, 15 Sup, Ct. 377, 39 L. Ed. 440.
I think the defendants are right; but as plaintiff is a citizen of Wisconsin, and the defendants are some o.f them citizens and residents of New.York and .some of them aliens, they, are not nonresidents, so as to be entitled to remove the action under the act of March 3, 1887. Martin v. Snyder, 148 U. S. 663, 13 Sup. Ct. 706, 37 L. Ed. 602.
The motion to remand is granted.